DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 05/29/2022 was entered.
Amended claims 1-8 and 10-20 are pending in the present application.
Claims 14-20 were withdrawn previously from further consideration because they are drawn to a non-elected invention.
Therefore, amended claims 1-8 and 10-13 are examined on the merits herein.

Response to Amendment
1.	The rejection under 35 U.S.C. 101 was withdrawn in light of currently amended independent claim 1 in the Examiner’s Amendment below, particularly with the new limitation “wherein said polynucleotide comprises the nucleic acid sequence set forth in SEQ ID NO: 23”.
2.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Rawlings et al (WO 2018/195297; IDS) was also withdrawn in light of currently amended independent claim 1 in the Examiner’s Amendment below, particularly with the new limitation “wherein said polynucleotide comprises the nucleic acid sequence set forth in SEQ ID NO: 23”.
3.	All of the 103 rejections that were set forth in the Non-Final rejection dated 03/16/2022 were also withdrawn in light of currently amended independent claim 1 in the Examiner’s Amendment below, particularly with the new limitation “wherein said polynucleotide comprises the nucleic acid sequence set forth in SEQ ID NO: 23”.

Claims 1 and 10-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/05/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined s inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Roy D. Gross on 06/08/2022.
The application has been amended as follows: 

In the Claims:
Claims 2-8, 15-16 and 18-20 were cancelled.
Claims 1 and 14 were amended below.

Claim 1 (Currently amended)	A polynucleotide comprising:
a)[[.]] a first nucleic acid molecule comprising a sequence of between 799 to 1,533 nucleotides of a human endogenous Bruton’s tyrosine kinase (BTK) promoter; and
b)[[.]] a second nucleic acid molecule comprising a codon optimized sequence encoding a BTK or a functional analog thereof,
wherein said first nucleic acid molecule and said second nucleic acid molecule are operably linked, and wherein said codon optimized sequence is for BTK expression in a human subject, cell derived therefrom, or both, and wherein said polynucleotide comprises [[a]] the nucleic acid sequence set forth in SEQ ID NO: 23.

Claim 14 (Currently amended)	A method for enhancing B cell viability or activity in a human subjectthat is afflicted with X-linked agammaglobulinemia (XLA), the method comprising a step of transplanting an autologous hematopoietic stem cell transduced with the expression vector of claim 10 ex vivo to said subject

Accordingly, amended claims 1, 10-14 and 17 are free of prior art of record and they are in conditions for allowance.


	

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a polynucleotide comprising the nucleic acid sequence of SEQ ID NO: 23 of the present application, an expression vector and a hematopoietic stem cell comprising the same polynucleotide, and a method for enhancing B cell viability or activity in a human subject that is afflicted with XLA by transplanting an autologous hematopoietic stem cell transduced ex vivo with the same expression vector into said subject. 
Accordingly, claims 1, 10-14 and 17 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633